Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to the application filed on November 1, 2021 in which claims 1-20 were presented for examination, of which claims 20 was withdrawn as to not being drawn to an elected species. 

Election/Restrictions
Applicant's election with traverse of Species I (claims 1-19) in the reply filed on November 1, 2021 is acknowledged.  The traversal is on the ground(s) that there is  no serious burden to simultaneously search for Species I, Species II, and Species III in the present application. Examiner respectfully disagrees because Species II (Fig. 10-12) is regarding method of installing which involves removing material from the shoe and then stitching, and Species III (Fig. 13-15) incorporates a specific kind of foot hinged foot brace. These kind of embodiments are absent in Species I (Fig. 1-9), which would cause a serious search burden.
FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10, 12-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurie (US Patent 1,206,721).
Regarding claim 1, Laurie discloses a heel integration system (combination of 4 and 10, Fig. 1-4) for a shoe, comprising: an insert (4) configured to be disposed in the shoe (Fig. 2), and configured to receive an AFO brace (“configured to…brace” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the insert (4) having a heel portion (see annotated Fig. 1 below) and an ankle portion (see annotated Fig. 1 below), the ankle portion (see annotated Fig. 1 below) having at least one recess (6, examiner notes the at least one “recess” is shown as an “aperture” since applicant has not defined the structure of a “recess” in the claims and/or application) formed therein, the recess (6) configured to receive at least one projection of the AFO brace (“configured to…brace” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

    PNG
    media_image1.png
    423
    521
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image2.png
    574
    554
    media_image2.png
    Greyscale

Fig. 3-Examiner Annotated

Regarding claim 4, Laurie discloses the heel portion of the insert (see annotated Fig. 1 above) has a bottom wall (see annotated Fig. 1 above) co-formed with a curved side wall (see annotated Fig. 1 above).  

Regarding claim 5, Laurie discloses the heel portion of the insert (see annotated Fig. 1 above) has a U-shaped profile (examiner notes a “U-shaped profile” is shown when viewing the insert from a top down view).  

Regarding claim 6, Laurie discloses the ankle portion (see annotated Fig. 1 and 3 above) has a curved wall (examiner notes a “curved wall” is shown in annotated Fig. 3).  

Regarding claim 7, Laurie discloses the curved wall of the ankle portion (see annotated Fig. 3 above) is disposed on a top edge of the curved side wall of the heel portion (see annotated Fig. 3 above).  

Regarding claim 8, Laurie discloses the curved wall (see annotated Fig. 3 above) has a U-shaped profile (examiner notes a “U-shaped profile” is shown when viewing the annotated “curved wall” is seen from a top down view).  

Regarding claim 9, Laurie discloses the insert (4, Fig. 1) has an L-shaped cross section (examiner notes an “L-shaped cross section” is shown in Fig. 4).  

Regarding claim 10, Laurie discloses the at least one recess (6, Fig. 1) is formed in an interior surface of the ankle portion (see annotated Fig. 3 above).  

Regarding claim 12, Laurie discloses the at least one recess (6, Fig. 1) is disposed along a height of the ankle portion (see annotated Fig. 3 above).  

Regarding claim 13, Laurie discloses the at least one recess (6, Fig. 1)  is disposed along an entire height of the ankle portion (see annotated Fig. 3 above).  

Regarding claim 14, Laurie discloses the at least one recess (6, Fig. 1) includes a plurality of recesses (examiner notes a “plurality of recesses” is shown in Fig. 1 and 3).  

Regarding claim 16,  Laurie discloses A combination, comprising: a shoe (3, Fig. 2); and a heel integration system (combination of 4 and 10, Fig. 1-4) including an insert (4) disposed in the shoe (Fig. 2), and configured to receive an AFO brace (“configured to…brace” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the insert (4) having a heel portion (see annotated Fig. 1 above) and an ankle portion (see annotated Fig. 1 above), the ankle portion (see annotated Fig. 1 above) having at least one recess (6) formed on an interior surface thereof, the recess (6) configured to receive at least one projection of the AFO brace (“configured to…brace” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). 
 
Regarding claim 17, Laurie discloses a heel of the shoe (3, Fig. 2) has substantially no padding (examiner notes there is “no padding” shown within the heel of the shoe).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Laurie in view of Campbell et al. “Campbell” (US PG Pub. 2002/0162250).
Regarding claim 2, Laurie discloses the invention substantially as claimed above.
Laurie does not disclose the insert is manufactured from one of polycarbonate, acrylonitrile butadiene styrene, polyethylene terephthalate, polypropylene, silicone, and rubber.
However, Campbell teaches yet another insert, wherein Campbell teaches an insert (210, Fig. 2) is made from silicone (Par. 0061, lines: 3-4 and 13-14).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use silicone as taught by Campbell as the material for the insert of Laurie. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because silicone was a well-known material for inserts as taught by Campbell, in order in enhance user comfort when the insert is worn.

Regarding claim 3, Laurie discloses the invention substantially as claimed above.
Laurie does not disclose the insert is manufactured from silicone.
However, Campbell teaches yet another insert, wherein Campbell teaches an insert (210, Fig. 2) is made from silicone (Par. 0061, lines: 3-4 and 13-14).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use silicone as taught by Campbell as the material for the insert of Laurie. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because silicone was a well-known material for inserts as taught by Campbell, in order in enhance user comfort when the insert is worn.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laurie in view of Auger et al. “Auger” (US Patent 7,168,188).
Laurie discloses the invention substantially as claimed above.
Laurie does not disclose the at least one recess has a corresponding protrusion, the protrusion extending outwardly from an exterior surface of the ankle portion.
	However, Auger teaches yet another insert, wherein Auger teaches an insert (24, Fig. 2) that has at least one recess (30) and a corresponding protrusion (38), the protrusion (38) extending outwardly from an exterior surface of the ankle portion (22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recess as disclosed by Laurie, by having a corresponding protrusion as taught by Auger, in order to enhance shock absorption while the shoe is in use.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laurie.
Regarding claim 15, Laurie discloses circular recesses (Fig. 1-4). 
Laurie does not disclose at least one recess is capsule shaped.
It is noted that shape of the claimed at least one recess was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed recess was significant.). Please note that in the instant application, Par. 0044, pages 8-9, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Laurie in view of Kilgore (US PG Pub. 2006/0032091).
Regarding claim 18, Laurie discloses the invention substantially as claimed above.
Laurie does not disclose a sole of the shoe has padding that extends from a toe of the shoe to the insert.
However, Kilgore teaches yet another insert, wherein Kilgore teaches a sole of the shoe (28, Fig. 4) has padding (26) that extends from a toe of the shoe to the insert (30, Fig. 1-4, examiner notes the limitation is shown in Fig. 1 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Laurie, by having padding that extends from a toe of the shoe to the insert as taught by Kilgore, in order to enhance shock absorption while the shoe is in use.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Laurie in view of Hung (US PG Pub. 2017/0295884).
Regarding claim 19, Laurie discloses the invention substantially as claimed above.
Laurie does not disclose the insert is affixed to the shoe via stitching.
However, Hung teaches yet another insert, wherein Hung teaches an insert (5, Fig. 1 and 2) is affixed to the shoe (150) via stitching (Par. 0025, lines: 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert as disclosed by Laurie, by affixing the insert to the shoe via stitching as taught by Hung, in order to prevent the insert from moving while the users foot is in the shoe (Par. 0025, lines: 9-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732